Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Claims 1-17, 24-28, 30 and 40-41 were canceled.  
Claims 44-51 were added.
Claims 18-23, 29, 31-39, and 42-51 are pending and under consideration. 

Withdrawn Rejections
Objection of claim 7 is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 

Objection of claims 37-38 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 1-3, 5, 7, 10, 12, 26-29 and 40-41 under 35 U.S.C. 103 as being unpatentable over US patent No. 10787518, US2012/0183531 and US2008/0112953 is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 

Rejection of Claims 18, 22-23 and 34-39 under 35 U.S.C. 103 as being unpatentable over US2014/0227250, US2011/0171217, US20160244521, and US patent No. 10787518 is withdrawn. Applicant’s argument that ‘521 publication and ‘518 patent do not teach “co-formulation” of two different antibodies anti-TIGIT and anti-PD-1 antibodies is persuasive (Applicant’s response filed on 5/12/2022, page 9-10). 

 Rejection of Claims 18-23, 31-32, and 34-43 under 35 U.S.C. 103 as being unpatentable over US2014/0227250A1, US2011/0171217A1, US20160244521A1, and US patent No. 10787518 as applied to claims 18 and 34-39 above, and further in view of US patent No. 10550185 and US patent No. 10793632 is withdrawn. Applicant’s argument that ‘521 publication and ‘518 patent do not teach “co-formulation” of two different antibodies anti-TIGIT and anti-PD-1 antibodies is persuasive (Applicant’s response filed on 5/12/2022, page 9-10). 

Rejection of Claims 18-23 and 31-43 under 35 U.S.C. 103 as being unpatentable over US2014/0227250A1, US2011/0171217A1, US20160244521A1, US patent No. 10787518, US patent No. 10550185 and US patent No. 10793632 as applied to claims 18-23, 31-32, and 34-43 above, and further in view of US patent No. 10072072 is withdrawn. Applicant’s argument that ‘521 publication and ‘518 patent do not teach “co-formulation” of two different antibodies anti-TIGIT and anti-PD-1 antibodies is persuasive (Applicant’s response filed on 5/12/2022, page 9-10). 

Rejection of Claims 1-5, 7, 10, 12, 26-29 and 40-41 under 35 U.S.C. 103 as being unpatentable over US patent No. 10787518, US2012/0183531 and US2008/0112953 as applied to claims 1-3, 5, 7, 10, 12, 26-29 and 40-41 above, and further in view of US patent No. 10072072 is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 

Provisional rejection of Claims 1, 5, 7, 10, 12, 18-21, 26-27, 29 and 34-36 on the ground of nonstatutory double patenting as being unpatentable over claims 52-72 of copending Application No. 16/609671 in view of US20160244521 is withdrawn. Applicant’s argument that ‘521 publication does not teach “co-formulation” of two different antibodies anti-TIGIT and anti-PD-1 antibodies is persuasive (Applicant’s response filed on 5/12/2022, page 13-14).

Provisional rejection of Claims 1, 5, 7, 10, 18-20, 22, 27, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 20, 27, 29-31, 36, 37, 39, 40 and 54 of copending Application No. 16/609961 in view of US20160244521 is withdrawn. Applicant’s argument that ‘521 publication does not teach “co-formulation” of two different antibodies anti-TIGIT and anti-PD-1 antibodies is persuasive (Applicant’s response filed on 5/12/2022, page 13-14).

Provisional rejection of Claims 1, 5, 7, 18-21, 26-27 and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 17, 22, 28, 30, 35, 36, 38 and 40 of copending Application No. 16/609612 in view of US20160244521 is withdrawn. Applicant’s argument that ‘521 publication does not teach “co-formulation” of two different antibodies anti-TIGIT and anti-PD-1 antibodies is persuasive (Applicant’s response filed on 5/12/2022, page 13-14).


New Rejections
Claim Objections
Claim(s) 39 is/are objected to because of the following informalities: there must be conjunction between two sentences in wherein-clause. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 29, 31-32, 34-39, and 42-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/028656 (hereinafter WO656; IDS filed on 5/12/2022), Uchiyama (Liquid formulation for antibody drugs, Biochimica et Biophysica Acta 1844 (2014) 2041-2052; PTO-892) and US2012/0183531 (hereinafter US531).
WO2016/028656 was published on 2/25/2016 which is more than one year before EFD of instant application (5/2/2017) and therefore is available as 102(a)(1) art.
Regarding claims 18, 22-23, 34, and 42-44, WO656 teaches combination therapy of anti-TIGIT and anti-PD-1 antibodies (example 5). WO656 teaches antibody formulation comprising 3%-9% sucrose at pH 5.5 to pH 7.4 (example 7). 
Regarding claims 19-21, 29 and 42-43, WO656 teaches “The invention also provides a method of treating cancer in a subject in need thereof, comprising administering to the subject an effective amount of an anti-TIGIT antibody or antigen binding fragment of the invention, and further administering an anti-PD 1 antibody or an antigen binding fragment thereof. In one embodiment, the anti-PD 1 antibody or an antigen binding fragment thereof is pembrolizumab”. SEQ ID NO: 4 and SEQ ID NO: 9 of instant application is pembrolizumab VL and VH sequences, respectively (as evidence by result 14 of 4.rag and result 14 of 9.rag). SEQ ID NO: 4 of instant application comprises CDR sequences SEQ ID NO: 1, 2, and 3. SEQ ID NO: 9 of instant application comprises CDR sequences SEQ ID NO: 6, 7, and 8.
Regarding claims 31-32 and 42-43, WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 128 which is 100% identical to SEQ ID NO: 148 of instant application (SCORE; result 1 of 148.rag). WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 132 which is 100% identical to SEQ ID NO: 152 of instant application (SCORE; result 1 of 152.rag). SEQ ID NO: 152 of instant application comprises CDR sequences SEQ ID NO: 111, 112, and 113.  SEQ ID NO: 148 comprises CDR sequences SEQ ID NO: 108, 154, and 110. 
Regarding claim 39 and 51, WO656 teaches “the reagents may be provided as dry powders, usually lyophilized, including excipients which on dissolution will provide a reagent solution having the appropriate concentration”.
However, WO656 does not teach specific antibody formulation comprising about 10 mM histidine buffer, about 7% sucrose, about 0.02% polysorbate 80, and about 15 mM L-methionine.
Regarding claims 18, 23, 34-35, 42-48, US531 teaches pharmaceutical protein formulations (paragraph 002). US531 teaches that histidine has excellent buffer capacity in the pH range typically used for biopharmaceuticals, pH 5.5-7.4, and has been found to stabilize some proteins against degradation (paragraph 004). US531 teaches formulation comprising 10 mM methionine as anti-oxidant (paragraph 010 and 079). US531 teaches 5% sucrose for reducing impurities (Table 1, paragraph 066). US531 teaches 0.05% polysorbate 80 (paragraph 079).
Regarding claims 18, 35-38 and 42-50, Uchiyama teaches antibody drugs and their formulations (Table 1). Uchiyama teaches 2 mg/ml to 200 mg/ml antibody concentration (Table 1). Uchiyama teaches 20 mM L-histidine/L-histidine hydrochloride buffer (Table 1). Uchiyama teaches that sucrose is frequently used as excipient in antibody drug formulation and that sugars enhance the conformational stability (section 1.10). Uchiyama teaches 29 mM to 222 mM sucrose (corresponds to 0.99 % to 7.5 % sucrose; Table 1). Uchiyama teaches 0.001% to 0.7% polysorbate 80 (Table 1). Uchiyama teaches that polysorbate 80 is frequently used as excipient of antibody formulation and that polysorbate 80 reduces antibody aggregate formation (section 1.11). Uchiyama teaches that oxidation of methionine is a frequently occurring modification during storage (section 1.1). Uchiyama teaches that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply antibody formulation taught by US531 and Uchiyama to the combination therapy of anti-TIGIT and anti-PD-1 antibodies taught by WO656 because one of ordinary skill in the art would be motivated to optimize general condition of antibody formulation taught by US531 and Uchiyama by routine experimentation to find optimal formulation conditions for the combination of anti-TIGIT and anti-PD-1 antibodies to provide anti-TIGIT/anti-PD-1 combination therapy in the stable antibody formulation. One of ordinary skill in the art would be motivated to use histidine buffer because US531 teaches that histidine has excellent buffer capacity in the pH range typically used for biopharmaceuticals, pH 5.5-7.4, and has been found to stabilize some proteins against degradation (paragraph 004). One of ordinary skill in the art would be motivated to include sucrose, polysorbate 80, and L-methionine as excipients in the antibody formulation because Uchiyama teaches that sucrose enhances the conformational stability (section 1.10), that polysorbate 80 reduces antibody aggregate formation (section 1.11) and that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
Furthermore, one of ordinary skill in the art would recognize pH, concentration of antibodies, ratio of antibodies in the formulation, concentration of sucrose, concentration of polysorbate 80, and concentration of methionine as “result-effective variable” and would optimize pH, concentration of antibodies, ratio of antibodies in the formulation, the concentrations of sucrose, polysorbate 80, and methionine by routine experimentation in order to find optimal antibody formulation for the stability of antibody during storage.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because antibody formulation comprising histidine buffer and excipients such as sucrose, polysorbate 80, and L-methionine is well known in the art and optimizing concentration of each component in the antibody formulation by routine experimentation is within ordinary skill in the art at the time the claimed invention was filed. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 18-23, 29, 31-39, and 42-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/028656 (hereinafter WO656; IDS filed on 5/12/2022), Uchiyama (Liquid formulation for antibody drugs, Biochimica et Biophysica Acta 1844 (2014) 2041-2052; PTO-892) and US2012/0183531 (hereinafter US531) as applied to claims 18-23, 29, 31-32, 34-39, and 42-51 above, and further in view of US patent No. 10072072 (hereinafter patent ‘072).
	Regarding claims 18-23, 29, 31-32, 34-39, and 42-51, teachings of WO656, Uchiyama and US531 were discussed above.
	However, WO656, Uchiyama and US531 do not teach specific sequence for human heavy chain IgG1 constant domain of SEQ ID NO: 291 and human kappa light chain constant domain of SEQ ID NO: 293.
	Regarding claim 33, patent ‘072 teaches SEQ ID NO: 14 which is same amino acid sequence as SEQ ID NO: 293 of instant application (SCORE; Result 6 of 293.rai). Patent ‘072 teaches SEQ ID NO: 13 which is same amino acid sequence as SEQ ID NO: 291 of instant application (SCORE; Result 23 of 291.rai).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use specific sequence of SEQ ID NO: 291 for human heavy chain IgG1 constant domain of anti-hRSV F-protein antibody and specific sequence of SEQ ID NO: 293 for human kappa light chain constant domain of anti-hRSV F-protein antibody to provide an alternative anti-TIGIT antibody with same VH and VL. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because specific sequence of SEQ ID NO: 291 for human heavy chain IgG1 constant domain and specific sequence of SEQ ID NO: 293 for human kappa light chain constant domain was well known in the art. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-23, 29, 31-32, 34-39, and 42-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-72 of copending Application No. 16/609671 (hereinafter application ‘671; US 2020/0262922) in view of WO2016/028656 (hereinafter WO656; IDS filed on 5/12/2022) and Uchiyama (Liquid formulation for antibody drugs, Biochimica et Biophysica Acta 1844 (2014) 2041-2052; PTO-892).
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 18-19, 35-36, 38, 44-48, and 50, application ‘671 claims a formulation comprising: (ii) about 1 mg/ml to about 100 mg/ml of an anti-PD 1 antibody, or antigen binding fragment thereof; wherein the anti-PD1 antibody or antigen binding fragment thereof comprises three light chain CDRs comprising CDRL1 of SEQ ID NO: 1, CDRL2 of SEQ ID NO:2 and CDRL3 of SEQ ID NO:3 and three heavy chain CDRs comprising CDRH1 of SEQ ID NO:6, CDRH2 of SEQ ID NO:7 and CDRH3 of SEQ ID NO:8; (iii) about 5 mM to about 20 mM buffer; (iv) about 6% to about 8% weight / volume (w/v) non-reducing sugar; (v) about 0.01 % to about 0.10% w/v non-ionic surfactant; and (vi) about 1 mM to about 20 mM anti-oxidant (claim 54).  Application ‘671 claims the formulation of claim 54, wherein the buffer is a L-histidine buffer, the non-reducing sugar is sucrose, the non-ionic surfactant is polysorbate 80, and the anti-oxidant is L- methionine, the formulation comprises: Appl. No.: 16/609,671 Docket No.: 24449-US-PCT Page No.:4 (i) about 5 mM to about 20 mM of L-histidine buffer; (ii) about 6% to about 8% w/v sucrose; (iii) about 0.01 % to about 0.10% w/v polysorbate 80; and (iv) about 1 mM to about 20 mM L-methionine (claim 55).
	Regarding claim 34, application ‘671 claims the formulation has a pH between 5.0 and 6.0 (claim 61).
Regarding claim 20, application ‘671 claims the formulation, wherein the anti-human PD-1 antibody or antigen binding fragment thereof comprises a VL region which comprises the amino acid sequence set forth in SEQ ID NO:4, and a VH region which comprises the amino acid sequence set forth in SEQ ID NO: 9 (claim 57). SEQ ID NO: 4 and 9 of application ‘671 are same amino acid sequence as SEQ ID NO: 4 and 9 of instant application, respectively.
	Regarding claim 21, application ‘671 claims the formulation, wherein the formulation comprises an anti-human PD-1 antibody that is pembrolizumab (claim 58).
	Regarding claim 39 and 51, application ‘671 claims a liquid formulation that is frozen to at least below -70 C, or is a reconstituted solution from a lyophilized formulation (claim 72). 
	Regarding claim 29, application ‘671 claims a method of treating cancer or chronic infection in a human patient in need thereof, the method comprising administering an effective amount of the formulation of any one of claims 1-51 (claim 52).
However, while application ‘671 claims formulation comprising combination of pembrolizumab and anti-CTLA-4, application ‘671 does not claim the formulation comprising combination of pembrolizumab and anti-TIGIT antibody.
Regarding claims 18, 22-23, 34, and 42-44, WO656 teaches combination therapy of anti-TIGIT and anti-PD-1 antibodies (example 5). WO656 teaches antibody formulation comprising 3%-9% sucrose at pH 5.5 to pH 7.4 (example 7). 
Regarding claims 19-21, and 42-43, WO656 teaches that the anti-PD 1 antibody or an antigen binding fragment thereof is pembrolizumab. SEQ ID NO: 4 and SEQ ID NO: 9 of instant application is pembrolizumab VL and VH sequences, respectively (as evidence by result 14 of 4.rag and result 14 of 9.rag). SEQ ID NO: 4 of instant application comprises CDR sequences SEQ ID NO: 1, 2, and 3. SEQ ID NO: 9 of instant application comprises CDR sequences SEQ ID NO: 6, 7, and 8.
Regarding claims 31-32 and 42-43, WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 128 which is 100% identical to SEQ ID NO: 148 of instant application (SCORE; result 1 of 148.rag). WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 132 which is 100% identical to SEQ ID NO: 152 of instant application (SCORE; result 1 of 152.rag). SEQ ID NO: 152 of instant application comprises CDR sequences SEQ ID NO: 111, 112, and 113.  SEQ ID NO: 148 comprises CDR sequences SEQ ID NO: 108, 154, and 110. 
Regarding claims 18, 35-38 and 42-50, Uchiyama teaches antibody drugs and their formulations (Table 1). Uchiyama teaches 2 mg/ml to 200 mg/ml antibody concentration (Table 1). Uchiyama teaches 20 mM L-histidine/L-histidine hydrochloride buffer (Table 1). Uchiyama teaches that sucrose is frequently used as excipient in antibody drug formulation and that sugars enhance the conformational stability (section 1.10). Uchiyama teaches 29 mM to 222 mM sucrose (corresponds to 0.99 % to 7.5 % sucrose; Table 1). Uchiyama teaches 0.001% to 0.7% polysorbate 80 (Table 1). Uchiyama teaches that polysorbate 80 is frequently used as excipient of antibody formulation and that polysorbate 80 reduces antibody aggregate formation (section 1.11). Uchiyama teaches that oxidation of methionine is a frequently occurring modification during storage (section 1.1). Uchiyama teaches that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply antibody formulation claimed by application ‘671 to the combination therapy of anti-TIGIT and anti-PD-1 antibodies taught by WO656 because one of ordinary skill in the art would be motivated to optimize general condition of antibody formulation claimed by application ‘671 by routine experimentation to find optimal formulation conditions for the combination of anti-TIGIT and anti-PD-1 antibodies to provide anti-TIGIT/anti-PD-1 combination therapy in the stable antibody formulation. One of ordinary skill in the art would be motivated to apply and optimize formulation claimed by application ‘671 to anti-TIGIT/pembrolizumab combination therapy because application ‘671 teaches that this formulation stabilizes antibodies in the formulation and because Uchiyama teaches that sucrose enhances the conformational stability (section 1.10), that polysorbate 80 reduces antibody aggregate formation (section 1.11) and that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
Furthermore, one of ordinary skill in the art would recognize pH, concentration of antibodies, ratio of antibodies in the formulation, concentration of sucrose, concentration of polysorbate 80, and concentration of methionine as “result-effective variable” and would optimize pH, concentration of antibodies, ratio of antibodies in the formulation, the concentrations of sucrose, polysorbate 80, and methionine by routine experimentation in order to find optimal antibody formulation for the stability of antibody during storage.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because antibody formulation comprising histidine buffer and excipients such as sucrose, polysorbate 80, and L-methionine is well known in the art and optimizing concentration of each component in the antibody formulation by routine experimentation is within ordinary skill in the art at the time the claimed invention was filed. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 18-23, 29, 31-32, 34-39, and 42-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 27, 29-31, 36, 37, 39, 40 and 54 of copending Application No. 16/609961 (hereinafter application ‘961; US2020/0055938) in view of WO2016/028656 (hereinafter WO656; IDS filed on 5/12/2022) and Uchiyama (Liquid formulation for antibody drugs, Biochimica et Biophysica Acta 1844 (2014) 2041-2052; PTO-892).
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 18, 23, 34-36, and 42-48, application ‘961 claims the formulation comprising about 25 mg/mL of the 15anti-LAG3 antibody; about 50 mg/mL sucrose; about 0.2 mg/mL polysorbate 80; about 10 mM L-histidine buffer at pH about 5.8; and about 10 mM L-methionine (claim 27). 50 mg/ml sucrose corresponds to 5% (w/v) sucrose and 0.2 mg/mL polysorbate 80 corresponds to 0.02 %(w/v) polysorbate 80. Application ‘961 claims the formulation further comprising about 5-30 25mM L-histidine buffer at pH about 5.0-6.5 (claim 20). Application ‘961 claims the formulation further comprising an anti-5PD-1 antibody or antigen-binding fragment thereof (claim 36).
	Regarding claim 19, application ‘961 claims the formulation of claim 37, wherein the anti-PD-1 antibody or antigen binding fragment thereof comprises a variable light region comprising CDRL1 of SEQ ID NO: 1, CDRL2 of SEQ ID NO: 2, and CDRL3 of SEQ ID NO: 3, and a variable heavy chain region comprising CDRH1 of SEQ ID NO: 6, CDRH2 of SEQ ID NO: 7, and CDRH3 of SEQ ID NO: 8 (claim 39). SEQ ID NO: 1, 2, 3, 6, 7, and 8 of application ‘961 are same amino acid sequence as SEQ ID NO: 1, 2, 3, 6, 7, and 8 of instant application, respectively.
	Regarding claim 20-21, application ‘961 claims the formulation of claim 39, wherein the anti-PD-1 antibody or antigen binding fragment thereof comprises a heavy chain variable region of SEQ ID NO: 9 and a light chain variable region of SEQ ID NO: 4 (claim 40). SEQ ID NO: 4 and 9 of application ‘961 are same amino acid sequence as SEQ ID NO: 4 and 9 of instant application, respectively.
	Regarding claim 22, application ‘961 claims the formulation of claim 36, wherein the molar ratio of anti-LAG3 antibody and anti-PD-1 antibody is 1:1 (claim 37).
	Regarding claim 39 and 51, application ‘961 claims a liquid formulation (claim 29). Application ‘961 claims the formulation that is frozen to at least below -70°C (claim 30). Application ‘961 claims the formulation that is a reconstituted solution from a lyophilized formulation (claim 31).
	Regarding claim 29, application ‘961 claims a method for the treatment of cancer or infection in a patient comprising administering to the patient the formulation of claim 2 (claim 54).
However, while application ‘961 claims formulation comprising anti-PD-1 and anti-LAG-3 antibody, application ‘961 does not claim the formulation comprising anti-PD-1 and anti-TIGIT antibody.
Regarding claims 18, 22-23, 34, and 42-44, WO656 teaches combination therapy of anti-TIGIT and anti-PD-1 antibodies (example 5). WO656 teaches antibody formulation comprising 3%-9% sucrose at pH 5.5 to pH 7.4 (example 7). 
Regarding claims 19-21, and 42-43, WO656 teaches that the anti-PD 1 antibody or an antigen binding fragment thereof is pembrolizumab. SEQ ID NO: 4 and SEQ ID NO: 9 of instant application is pembrolizumab VL and VH sequences, respectively (as evidence by result 14 of 4.rag and result 14 of 9.rag). SEQ ID NO: 4 of instant application comprises CDR sequences SEQ ID NO: 1, 2, and 3. SEQ ID NO: 9 of instant application comprises CDR sequences SEQ ID NO: 6, 7, and 8.
Regarding claims 31-32 and 42-43, WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 128 which is 100% identical to SEQ ID NO: 148 of instant application (SCORE; result 1 of 148.rag). WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 132 which is 100% identical to SEQ ID NO: 152 of instant application (SCORE; result 1 of 152.rag). SEQ ID NO: 152 of instant application comprises CDR sequences SEQ ID NO: 111, 112, and 113.  SEQ ID NO: 148 comprises CDR sequences SEQ ID NO: 108, 154, and 110. 
Regarding claims 18, 35-38 and 42-50, Uchiyama teaches antibody drugs and their formulations (Table 1). Uchiyama teaches 2 mg/ml to 200 mg/ml antibody concentration (Table 1). Uchiyama teaches 20 mM L-histidine/L-histidine hydrochloride buffer (Table 1). Uchiyama teaches that sucrose is frequently used as excipient in antibody drug formulation and that sugars enhance the conformational stability (section 1.10). Uchiyama teaches 29 mM to 222 mM sucrose (corresponds to 0.99 % to 7.5 % sucrose; Table 1). Uchiyama teaches 0.001% to 0.7% polysorbate 80 (Table 1). Uchiyama teaches that polysorbate 80 is frequently used as excipient of antibody formulation and that polysorbate 80 reduces antibody aggregate formation (section 1.11). Uchiyama teaches that oxidation of methionine is a frequently occurring modification during storage (section 1.1). Uchiyama teaches that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply antibody formulation claimed by application ‘961 to the combination therapy of anti-TIGIT and anti-PD-1 antibodies taught by WO656 because one of ordinary skill in the art would be motivated to optimize general condition of antibody formulation claimed by application ‘961 by routine experimentation to find optimal formulation conditions for the combination of anti-TIGIT and anti-PD-1 antibodies to provide anti-TIGIT/anti-PD-1 combination therapy in the stable antibody formulation. One of ordinary skill in the art would be motivated to apply and optimize formulation claimed by application ‘961 to anti-TIGIT/pembrolizumab combination therapy because application ‘961 teaches that this formulation stabilizes antibodies in the formulation and because Uchiyama teaches that sucrose enhances the conformational stability (section 1.10), that polysorbate 80 reduces antibody aggregate formation (section 1.11) and that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
Furthermore, one of ordinary skill in the art would recognize pH, concentration of antibodies, ratio of antibodies in the formulation, concentration of sucrose, concentration of polysorbate 80, and concentration of methionine as “result-effective variable” and would optimize pH, concentration of antibodies, ratio of antibodies in the formulation, the concentrations of sucrose, polysorbate 80, and methionine by routine experimentation in order to find optimal antibody formulation for the stability of antibody during storage.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because antibody formulation comprising histidine buffer and excipients such as sucrose, polysorbate 80, and L-methionine is well known in the art and optimizing concentration of each component in the antibody formulation by routine experimentation is within ordinary skill in the art at the time the claimed invention was filed. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 18-23, 29, 31-32, 34-38, and 42-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 17, 22, 28, 30, 35, 36, 38 and 40 of copending Application No. 16/609612 (hereinafter application ‘612; US 2020/0147213) in view of WO2016/028656 (hereinafter WO656; IDS filed on 5/12/2022) and Uchiyama (Liquid formulation for antibody drugs, Biochimica et Biophysica Acta 1844 (2014) 2041-2052; PTO-892).
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 18, 23, 35-36, 38, 44-48, and 50, application ‘612 claims the anti-human PD-1 antibody formulation 15comprising: a) about 100 to about 200 mg/mL of an anti-human PD-1 antibody, or antigen binding fragment thereof, b) 8 mM to about 12 mM histidine buffer, c) about 5 mM to about 10 mM L-miethionine, or a pharmaceutically 20acceptable salt thereof, d) about 6% to about 8% w/v sucrose; and e) 0.01% to about 0.04% w/v polysorbate 80 (claim 17).
	Regarding claim 19, application ‘612 claims that the anti-human PD-1 antibody or antigen binding fragment thereof comprises three light chain CDRs comprising CDRL1 of SEQ ID NO: 1, CDRL2 of SEQ ID NO: 2, and CDRL3 of SEQ ID NO: 3 and three heavy chain CDRs of CDRH1 of SEQ ID NO: 6, CDRH2 of SEQ ID NO: 7, and CDRH3 of SEQ ID NO: 8 (claim 1). SEQ ID NO: 1, 2, 3, 4, 6, 7, 8 and 9 of application ‘612 are same amino acid sequence as SEQ ID NO: 1, 2, 3, 4, 6, 7, 8 and 9 of instant application, respectively.
	Regarding claim 20, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1, wherein the anti-human PD-I antibody or antigen binding fragment thereof comprises a VL region which comprises the amino acid sequence set forth in SEQ ID NO:4, and a VH region which comprises the amino acid sequence set forth in SEQ ID NO: 9 (claim 36).
	Regarding claim 21 and 42-43, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1, wherein the formulation comprises an anti-human PD-1 antibody that is pembrolizumab (claim 38).
	Regarding claim 29, application ‘612 claims a method of treating cancer in a human patient in need thereof, the method comprising administering to the human patient an effective amount of an anti-human PD-1 antibody formulation comprising: a) about 5 mg/mL to about 200 mg/mL of an anti-human PD-1 antibody, or antigen binding fragment thereof, b) about 5 mM to about 20 mM buffer; c) about 6% to about 8% weight/volume (w/v) sucrose, d) about 0.01 % to about 0.10% non-ionic surfactant; and e) about 1 mM to about 20 mM anti-oxidant (claim 40). 
Regarding claim 34, application ‘612 claims that the formulation has a pH between 5.0 and 6.0 (claim 3).
Regarding claim 51, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1 that is a reconstituted solution from a lyophilized formulation (claim 28).
However, while application ‘612 claims formulation comprising anti-PD-1 antibody, application ‘612 does not claim the formulation comprising both anti-PD-1 and anti-TIGIT antibody.
Regarding claims 18, 22-23, 34, and 42-44, WO656 teaches combination therapy of anti-TIGIT and anti-PD-1 antibodies (example 5). WO656 teaches antibody formulation comprising 3%-9% sucrose at pH 5.5 to pH 7.4 (example 7). 
Regarding claims 19-21, and 42-43, WO656 teaches that the anti-PD 1 antibody or an antigen binding fragment thereof is pembrolizumab. SEQ ID NO: 4 and SEQ ID NO: 9 of instant application is pembrolizumab VL and VH sequences, respectively (as evidence by result 14 of 4.rag and result 14 of 9.rag). SEQ ID NO: 4 of instant application comprises CDR sequences SEQ ID NO: 1, 2, and 3. SEQ ID NO: 9 of instant application comprises CDR sequences SEQ ID NO: 6, 7, and 8.
Regarding claims 31-32 and 42-43, WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 128 which is 100% identical to SEQ ID NO: 148 of instant application (SCORE; result 1 of 148.rag). WO656 teaches anti-TIGIT antibody comprising SEQ ID NO: 132 which is 100% identical to SEQ ID NO: 152 of instant application (SCORE; result 1 of 152.rag). SEQ ID NO: 152 of instant application comprises CDR sequences SEQ ID NO: 111, 112, and 113.  SEQ ID NO: 148 comprises CDR sequences SEQ ID NO: 108, 154, and 110. 
Regarding claims 18, 35-38 and 42-50, Uchiyama teaches antibody drugs and their formulations (Table 1). Uchiyama teaches 2 mg/ml to 200 mg/ml antibody concentration (Table 1). Uchiyama teaches 20 mM L-histidine/L-histidine hydrochloride buffer (Table 1). Uchiyama teaches that sucrose is frequently used as excipient in antibody drug formulation and that sugars enhance the conformational stability (section 1.10). Uchiyama teaches 29 mM to 222 mM sucrose (corresponds to 0.99 % to 7.5 % sucrose; Table 1). Uchiyama teaches 0.001% to 0.7% polysorbate 80 (Table 1). Uchiyama teaches that polysorbate 80 is frequently used as excipient of antibody formulation and that polysorbate 80 reduces antibody aggregate formation (section 1.11). Uchiyama teaches that oxidation of methionine is a frequently occurring modification during storage (section 1.1). Uchiyama teaches that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply antibody formulation claimed by application ‘612 to the combination therapy of anti-TIGIT and anti-PD-1 antibodies taught by WO656 because one of ordinary skill in the art would be motivated to optimize general condition of antibody formulation claimed by application ‘612 by routine experimentation to find optimal formulation conditions for the combination of anti-TIGIT and anti-PD-1 antibodies to provide anti-TIGIT/anti-PD-1 combination therapy in the stable antibody formulation. One of ordinary skill in the art would be motivated to apply and optimize formulation claimed by application ‘612 to anti-TIGIT/pembrolizumab combination therapy because application ‘612 teaches that this formulation stabilizes antibodies in the formulation and because Uchiyama teaches that sucrose enhances the conformational stability (section 1.10), that polysorbate 80 reduces antibody aggregate formation (section 1.11) and that methionine oxidation at 252 and 428 (EU numbering) of IgG1 induce a local conformational alteration at the CH2 domain of the antibody (section 1.1).
Furthermore, one of ordinary skill in the art would recognize pH, concentration of antibodies, ratio of antibodies in the formulation, concentration of sucrose, concentration of polysorbate 80, and concentration of methionine as “result-effective variable” and would optimize pH, concentration of antibodies, ratio of antibodies in the formulation, the concentrations of sucrose, polysorbate 80, and methionine by routine experimentation in order to find optimal antibody formulation for the stability of antibody during storage.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because antibody formulation comprising histidine buffer and excipients such as sucrose, polysorbate 80, and L-methionine is well known in the art and optimizing concentration of each component in the antibody formulation by routine experimentation is within ordinary skill in the art at the time the claimed invention was filed. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643